UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7741



FRED SHORES, JR.,

                                             Plaintiff - Appellant,

          versus

ALFRED W. BETHEA, Assistant United States At-
torney; JOHN H. HARE, Assistant Federal Public
Defender,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. William B. Traxler, Jr., District
Judge. (CA-96-2716-6-21-AK)

Submitted:   February 27, 1997             Decided:   March 13, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Shores, Jr., Appellant Pro Se. Alfred W. Bethea, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina; John H. Hare,
FEDERAL PUBLIC DEFENDER'S OFFICE, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion to obtain a document under Fed. R. Civ. P. 27 and dismissing

his 42 U.S.C. § 1983 (1994) action without prejudice. We have re-

viewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Shores v. Hare, No. CA-96-2716-6-21-AK (D.S.C. Oct. 17,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2